Herlihy, J.
Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board that the claimant was employed by the appellant. The board found that there existed a relationship of employer-employee and the appellants contend that the claimant was an independent contractor. The claimant was the operator of a tractor-trailer and hauling articles of the employer when he was involved in an accident. There is substantial evidence in the record to sustain the finding of the board which this court on numerous occasions has referred to as a factual one. (See Matter of Denman v. Many & Zanetti, 8 A D 2d 576, affd. 8 N Y 2d 799; Matter of Williams v. Solomon, 13 A D 2d 159.) Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Reynolds and Staley, Jr., JJ., concur with Herlihy, J.